EX. 99.1 Hub Group, Inc. Reports Record Fourth Quarter 2015 Earnings & Announces Share Repurchase Program OAK BROOK, IL, February 3, 2016, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter and year ended December 31, 2015. Hub Group reported net income of $22.4 million for the fourth quarter ended December 31, 2015 compared to $16.4 million in the fourth quarter of 2014.Hub Group’s diluted earnings per share was $0.63 in the fourth quarter of 2015 compared to earnings per share of $0.45 in fourth quarter of 2014.Hub Group’s revenue decreased 3% to $890 million compared to fourth quarter 2014 revenue.The revenue decline related primarily to lower fuel revenue. The Hub segment’s revenue decreased 4% to $669 million compared to fourth quarter 2014 revenue.Fourth quarter intermodal revenue decreased 4% to $446 million.Truck brokerage revenue increased 6% to $89 million this quarter.Fourth quarter Unyson Logistics revenue decreased 10% to $134 million.Operating income was $28.4 million, an increase of 49% compared to the prior year period. The Mode segment’s revenue decreased 1% to $242 million compared to fourth quarter 2014 revenue.Operating income was $6.9 million, an increase of 22% compared to the prior year period. Hub Group, Inc. announced today that the Board of Directors has authorized the purchase of up to $100 million of its Class A common stock.This authorization expires in December 2016. FULL YEAR 2015 Income for the year ended December 31, 2015 was $71 million.Hub Group's diluted earnings per share for 2015 was $1.97.Full year 2015 pre-tax income included one-time costs of $2.3 million including a $1.4 million Canadian currency translation loss and $0.9 million of severance in the first quarter.Excluding the effects of these items, non-GAAP earnings per share was $2.01 for the year (see table below).Hub Group’s revenue decreased 1% to $3.5 billion. Hub Group ended the quarter with $208 million in cash. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time on Wednesday, February 3, 2016 to discuss its fourth quarter and full year 2015 results and provide 2016 guidance. Hosting the conference call will be Dave Yeager, Chairman and Chief Executive Officer.Also participating on the call will be Don Maltby, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President and Chief Financial Officer.
